DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2 and 5 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 2 recites, “neuroaugmentation is applied in the epidural space proximal to the distal neuro-structure of claim 1”.  The language positively recites body parts including “the epidural space” and “the distal neuro-structure”.  It is suggested that the language is amended to recite “an epidural space” and “a distal neuro-structure”.
Claim 5 recites “wherein the foramen is a the level of T12…”.  This language positively recites a human body part and is therefore rejected.  It is suggested that the language is amended to recite, “wherein a foramen is at a level of T12…”.
Claim Objections
Claims 2-3 are objected to because of the following informalities:  Claims 2-3 each recite “of claim 1”, however each claim also depends from claim 1.  Therefore this language is redundant and should be removed.  
Claim 2 recites “the epidural space” and “the distal neuro-structure” each recitation lacks proper antecedent basis.  The word “the” should be replaced with “a” or “an” where appropriate. 
Claim 4 recites “the stimulation” this lacks proper antecedent basis, the word “the” should be replaced with “a” or removed entirely.  
Claim 5 recites “the foramen” and “the level” each recitation lacks proper antecedent basis and the word “the” should be replaced with “a”. 
Claim 6 recites “the position” and “the contact”, this lacks proper antecedent basis.  The word “the” should be replaced with “a”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing exactly what applicant intends a “stimulator contact device or component” to be, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Claim 1 recites a stimulator device without disclosing what type of stimulation is anticipated.  This could be electrical stimulation, chemical stimulation, magnetic stimulation etc.  The specification further provides no guidance as to what type of stimulation is intended. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “such hat neuro application inhibits the disorder”.  It is unclear what “neuro application” is or could be.  This could be neuromodulation via current or voltage, drug delivery etc.  The claim is indefinite in that it cannot be determined, based on the claim language what “neuro application” is or could be. 
Claim 4 recites “wherein one or more contact, device or stimulator component whereby such contact is located either immediately proximal, distal or intraparametally position, this can include the stimulation which may or may not affect stimulation of the dorsal root ganglion”.   This language is indefinite and not understood.  It is believe that the “one or more contact, device or stimulator component” may be the same as that recited in claim 1, however this lacks antecedent basis and it is not entirely clear if this is applicants intention.  The remainder of the claim language is also unclear. 
Regarding claim 5:  the claim recites “wherein the foramen is at the level of T12, or L1 or L2 or L3 or L4 or L5 or any sacral level and it can be unilaterally or bilaterally to affect inhibition of the disorder of interest.”  It is unclear what is unilateral and/or bilateral, this could be the device however in light of the fact that this is a method claim this language is indefinite. 
Regarding claim 6: the claim recites “wherein the position of the contact, is frequency, intensity…..”  This language is not understood, it is unclear how a position is related to parameters such as frequency, intensity etc.  
The remainder of the claims are also rejected in that they depend from previously rejected claims.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claims 2-3 recite “thereby neuroaugmentation is applied in the epidural space” and “thereby neuroaugmentaiton is applied to a DRG of claim 1”.   The use of the word “thereby” in a method claim is akin to “whereby”.  According to MPEP 2111.04 these clauses are not given weight in a method claim.  MPEP 2111.04 states “However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”  Therefore these claims fail to also further limit independent claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. US 2012/0277839.
Regarding claim 1 as understood
Regarding claims 2-3 as understood:  as discussed above in the 35 USC § 112 rejections above the use of thereby in a method does not allow for the claim language to carry any weight and the claims therefore do not further limit claim 1.  However, Kramer discloses application to an epidural space (paragraph 0042) as well as a DRG (paragraph 0041). 
Regarding claim 4 as understood:  Kramer discloses that the stimulator contact device 106 (figure 2) is immediately proximal to the DRG.
Regarding claim 5 as understood: Kramer discloses that the device is unilateral (Figure 2 demonstrates unilateral stimulation devices 106) as well as sacral stimulation and  treating the disorder (paragraph 0065).
Regarding claim 6 as understood:  Kramer discloses stimulation parameters as well as epidurally place contacts (paragraphs 0033, 0038, 0041-0042). 
Regarding claim 7 as understood:  Kramer discloses advancable leads 104 (figure 2). The language “to optimize positions circumferentially further from anterior motor neural components” or “optimizing parameters to minimize motor stimulation” is considered to be functional language.  Applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).  In this case Kramer discloses circumferential position (see figure 2) as well as optimizing parameters to minimize motor stimulation (paragraph 0008).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792